Per Curiam.

The verdict rendered in favor of plaintiffs is supported by credible evidence and it was error for the court below to set aside the verdict and dismiss the complaint upon the ground that the evidence of plaintiffs’ witnesses concerning the fire and flames on the workbench is incredible. The weight of the credible evidence is not opposed to the theory of the plaintiffs.
The judgment and order should be reversed, with costs, motions to set aside the verdict and to dismiss the complaint denied, and verdict for plaintiffs reinstated.
Hammer, Hofstadter and Eder, JJ., concur.
Judgment and order reversed, etc.